Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2017/0172495 to Mountford et al.
	Regarding claims 1, 5, and 6, Mountford et al discloses and teaches a system and method for neurochemical marker identification in order to identify pain signals with MRS data acquisitions, and the comparison of spectral data obtained with reference data in order to correlate the level of at least one marker with a level of pain and output an objective measure of pain (0010, 0012, 0020, 0040, 0043). 
Regarding claims 4 and 9, Mountford et al discloses the measurement of pain (0003, 0005) as chronic/acute, neuropathic, nociceptive, or inflammatory, and where the pain is from the spine, back, pelvis, trauma, jaw, dental, or sporting injury (0011, 0041-0044, 0048, 0042, 0059, Claim 9, 29, 30).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 2017/0172495 to Mountford et al in view of Mountford et al 2019/0125257 (PCT/US2016/051220 with 371 date of 3/12/2018).

Regarding claims 2-3 and 7-8, Mountford et al disclose and teach what is listed in the 102 rejection above, and also the measurement of a-L-Fucose or Fuc II as a pain measurement marker, as well as ratios of Fuc I to other Fuc IV and other Fucose glycans as the marker (0010-0012, 0037, 0041) being utilized to measure pain levels. 
Mountford et al (‘495) discloses this, but fails to specifically denote the ratio of Fuc I to Fuc VII as the neurochemical marker being measured for high/low pain levels. Attention is hereby briefly directed to the teaching reference (‘257) which expressly teaches that ratios of fucosylated glycans of varying forms can be utilized to measure pain levels in MRS interrogations as compared to a normal level in a control group (0008, 0016, 0020-0021, Claim 1, 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized ratios and markers as various fucosylated glycans, GPC, PE, and other markers to indicate pain as with the ‘257 reference as pertains to the method and system of the ‘495 reference for the purpose of facilitating PTSD, chronic, acute, and neurological pain (Abs ‘257, ‘495, and 0009, 0015-0019 ‘257).


Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicant has first argued that the ‘495 reference fails to disclose or teach detection of a “level of pain”, stating that there is “no disclosure of how one can detect the level of pain”, but the reference specifically discloses and states that pain levels are objectively measured (0010, 0040, 0046) and the MRS spectral peaks are utilized to do so (also by reference to the informatics of the ‘572 and ‘254 reference cited therein) to provide a measure of pain. The ‘495 reference is then relied upon to show the MRS peaks (to “compare” to a normal value, 0011, 0040-0041) comparing pain patients to non-pain (normal) levels. 
The argument that the ‘257 reference is directed to PTSD detection, is not relevant, as the reference is being cited to show that the MRS spectral peaks of the ‘257 reference translate to the detection of mental state/diagnosis. The instant claims specifically recite that the “neurochemical marker is at least one of the substrate a-L-Fucose and fucosylated glycan denoted Fuc II, and that the higher level of which indicates a higher level of pain”, or, in claim 3, “neurochemical marker is at least one of the fucosylated glycan denoted Fuc I to Fuc VII, the lower level of which indicate a higher level of pain”. This recitation in the claims requires that one of the cited glycans be measured/detected and compared to a reference data (from claim 1). The disclosure of the ‘495 reference cited above measures pain compared to a normal “non-pain” value, and the deviation from normal levels is utilized to measure pain (comparatively). The requirement to compare levels of different glycans to one-another is never made in the claims/disclosure, only the comparison to a normal value. For these reasons, it is believed the rejection is proper.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793